PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/480,143
Filing Date: 5 Apr 2017
Appellant(s): Oakes, Shawn, A.



__________________
Robb D Edmonds
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-15, 20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 20, it is not clear what a modified shaped is since there is no such technical definition for the term.  Since there is no set technical definition for the term, the term can be interpreted broadly with infinite possibilities that such scope of the claims cannot be determined and thus it is unclear because a modified shape can be any shape having infinite possibilities.

Claim 1-3, 6-11, 16, 18-19 stand rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,238,529 to Newman et al. (Newman) in view of over US Patent No. 7,753,224 to Cai and US Patent No. 1,153,379 to Frankenberg.
Regarding claim 1, 16, Newman discloses a reclosable cup lid (10, Fig 1) comprising a rim portion (60) defining an outer perimeter, a sidewall (50) that extends upwardly from the rim portion, an upper surface (43), a cavity (42) disposed within the sidewall and above the upper surface, a drink aperture (80) disposed within the cavity and formed through at least a portion 
Regarding claim 2, Newman further discloses slideable tab (30) moveable from a first to a second position, the aperture (80) at least partially blocked when in first position (Fig 1), and at least partially unobstructed when in second position (Fig 3).
Regarding claim 3, Newman further discloses the tab (30) comprising a recessed upper surface (32).

Regarding claim 7, 18, the modified Newman further teaches overhang (16, Frankenberg) surrounding slidable tab.
Regarding claim 8, the modified Newman further teaches the shoulder and overhang providing an aiddional guide mechanism for the tab (in addition to groove).
Regarding claim 9, the modified Newman further teaches should (12, Frankenberg) generally planar.
Regarding claim 10, 19, the modified Newman further teaches upper surface (43) sloping from first end opposite drink aperture (72) toward second end proximate aperture (80).
Regarding claim 11, Newman further teaches the sidewall comprising a generally flat top portion (52).

Claim 4-5, 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Cai, Frankenberg and US 2008/0190946 to Wong.
Regarding claims 4-5, 17, the modified Newman teaches the cup lid of claim 1, 16 except for the cross-sectional profile shape of tab and cavity to consit of curved surfaces or C-shaped profile.  However, Wong discloses a cup lid (100) and in particular a slideable tab (300, Fig 4), the tab having a cross-sectional profile that is a modified C or S shape (Figs 4a-4c) and a cavity (220) having a complementary cross-sectional profile that is also a modified C or S shape in order to securely attach the tab (€0029).  One of ordinary skill in the art would have found it obvious to change the cross-sectional profile shape of the tab and cavity of Newman to have the shape as recited as suggested by Wong in order to facilitate attachment and sliding of the sliding member within the cavity (€0027).

Claim 12-15, 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Cai, Frakenberg and US Patent No. 3,338,468 to Wilson.
Regarding claim 12-15, the modified Newman teaches the cup lid of claim 11 but does not teach positioning members on the flat top portion of the sidewall.  However, Wilson discloses a closure lid (24) and in particular discloses incorporating raised rectangular positioning members (30) in an arc shape to facilitate stacking with a container bottom.  One of ordinary skill in the art would have found it obvious to incorporate stacking positioning members to the Cai lid as suggested by Wilson in order to allow stacking of the lid with a container bottom to facilitate stacking of cup/lid assemblies.
Regarding claim 20, Newman discloses a reclosable cup lid (10, Fig 1) comprising a rim portion (60) defining an outer perimeter, a sidewall (50) that extends upwardly from the rim portion, an upper surface (43), a cavity (42) disposed within the sidewall and above the upper surface, a drink aperture (80) disposed within the cavity and formed through at least a portion of the upper surface to allow fluid flow through (Fig 3), a slideable tab (30) at least partially disposed within the cavity, the slideable tab having at least two generally straight and generally parallel sides (see Fig 1), the cavity has at least two opposing sides (48) that are generally straight, providing a track for the tab, the parallel sides of the tab and cavity having complementary cross-section profiles of modified shaped (Fig2, in particular planar base 32 compliments groove 48 to provide a sliding friction), the sidewall (50) entirely surrounds the upper surface and includes a generally flat top portion (52).  Newman does not explicitly teach the upper surface that slopes from first end to second end.  However, Cai discloses a recloseable cup lid and in particular discloses upper surface (28) that slopes from first end to second end with drink aperture (58).  One of ordinary skill in the art would have found it obvious to slope .  

(2) Response to Arguments
The appellant first presents arguments for the support of the recitation “S-shaped, C-shaped, or a modified shape thereof”.  The appellant proposed to cancel the term “modified shape” in the response to the final office action in hopes to place the application in better condition for allowance.  However, although appellant proposed to cancel the term in claim 20, the term is still present in the other independent claims and thus would still need to be addressed and therefore does not place the application in better condition for allowance.  The appellant argues that one of ordinary skill in the art would understand what a modified shape is especially when read in light of the specification.  The 
The appellant then argues the rejection of claims 1-3, 6-11, 16, 18-19, in particular the combination of Newman, Cai and Frankenberg.  The appellant argues that the combination of these references does not teach a shoulder disposed within an inner portion of the sidewall, the shoulder located above the cavity and proximate the generally straight and parallel sides of the cavity.  Examiner respectfully disagrees.  Frankenberg discloses a closure wherein a shoulder (12) is disposed within an inner portion (A) of the sidewall of the closure, the shoulder (12) is located above the cavity (9) and proximate the sides of the cavity (see marked Fig 1 below).


    PNG
    media_image2.png
    685
    501
    media_image2.png
    Greyscale


	The appellant argues that it would not be obvious to incorporate an overhang to the Newman slider and a shoulder above the cavity even though this is explicitly taught by the Frankenberg closure.  Both are directed to sliding closures within a cavity and incorporating features of the Frankenberg closure to that of Newman would have been obvious to one of ordinary skill in the art to facilitate In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Frankenberg and Newman are directed to lid closures for containers and in particular are directed to the use of sliding tabs to close openings to the container.  
	The appellant questions the structure of Frankenberg; however, Frankenberg clearly discloses that the slidable tab (13, Fig 6) has overhang portions (16) which coact with the guide (shoulder 12) of the closure such that the sifter (tab 13) may be easily slipped along the guides (shoulder 12)…  In particular, the shoulder comprises a horizontal flange portion (11) of the closure.  Thus, the overhang (16) interacts with the shoulder by resting on the horizontal flange portion of the shoulder and thus facilitates sliding of the tab which would motivate one of ordinary skill in the art to also incorporate an overhang and shoulder piece to the Newman lid in order to facilitate sliding of the Newman closure tab.  The appellant argues that the Newman shoulder (12) is not disposed within an inner portion of the sidewall.  Examiner disagrees because it is clear that the sidewall of the lid lies outside and surrounds the shoulder (12) and thus, the shoulder is disposed within the sidewall.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that incorporating an overhang and shoulder would require a complete reconstruction of Newman, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, adding an overhang and shoulder would not change the overall functionality of Newman since Newman also uses a slideable tab to close an opening and incorporating an overhang and shoulder would only serve to guide the tab better along the cavity.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The appellant argues that there would be no apparent benefit or advantage to replace Newmans’s track with Frankenberg’s track.  However, the proposed modification was a replacement of tracks as the appellant wrongly asserts.  The modification is to incorporate a shoulder and an overhang to Newman as taught by Frankenberg.  No part of Newman is removed or replaced.  Appellant further 
The appellant argues that the combination does not teach the slideable tab comprising an overhang configured to rest on an adjacent portion of the shoulder and wherein at least two generally straight and parallel side of the tab have an overhang disposed thereon, the overhang configured to rest on an adjacent portion of the shoulder.  Examiner disagrees because Frankenberg discloses an overhang (16) on the tab, the overhang configured to rest on an adjacent portion (11) of the shoulder (12) and at two straight and parallel sides of the tab have an overhang (16) that rests on that adjacent portion (11).  Fig 6 of Frankenberg discloses the tab with overhangs (16) on the straight and parallel sides of the tab, the overhang (16) configured to rest on adjacent portions (11) of the shoulder (12) (col. 2, ll. 75-85).  In particular, Frankeberg discloses the overhangs (16) coacting with the shoulder (12) such that the tab may be easily slipped along the shoulder.  The appellant again makes the argument that the claimed shoulder is not within the inner portion of the sidewalls.  However, as pointed out above, the sidewall encloses the shoulder and thus the shoulder is within the sidewalls.
The appellant next makes the argument that the combination of Newman, Cai and Frankenberg does not teach the sides of the tab and cavity having complementary cross-section profiles that are S-shaped, C-shaped or a modified shape thereof.  The appellant argues that the requirements of “a complementary cross-section profiles that are S-shaped, C-shaped or a modified shape thereof” were not addressed and states that the Newman and Frankenberg sliders are perfectly flat and straight.  However, since the term “modified shape” encompasses an infinite number of possibilities, it is believed that the flat and straight cross-sectional profiles of Newman would fall into the category of a modified shape. 
The appellant next argues the combination of Newman, Cai, Frankenberg and Wilson with regards to claim 20.  The combination of Newman, Cai and Frankenberg discloses all the features as In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Wilson discloses a closure lid with three or more positioning members in an arc shape.  One of ordinary skill in the art would have found it obvious to also incorporate three or more positioning members in an arc shape to the Newman lid as suggested by Wilson to allow for stacking.  Examiner is not sure how the shape of Newman being a round shape would prevent the incorporation of these positioning members as the appellant asserts, since the positioning members would simply be located on top of the lid as shown by Wilson.  
The appellant next argues the rejection of claim 6 arguing that the shoulder (12, Frankenberg) does not surround the cavity (9).  However, examiner disagrees because the shoulder comprises horizontal flange (11, Figs 4-5) which would surround cavity (9, Fig 5).  In addition, the claims do not require the shoulder to completely surround the cavity as the appellant appears to argue and thus so long as the shoulder lies outside the cavity, then it would also be surrounding the cavity.
The appellant next argues the rejection of claim 7 and 18 arguing that the overhang does not surround the slidable tab.  The appellant makes the argument that the overhang is located on only a portion of the sides of the tab and thus concludes that the overhang does not surround the tab.  Examiner disagrees because, the claims do not require for the complete surrounding of the tab and so 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT POON/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735
                                                                                                                                                                                                        /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.